Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 08/23/2021 in which claims 1-16 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. 	Objection to Claims 5-6 are withdrawn based on the amendment filed 08/23/2021.

Response to Arguments
5. 	Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
 	Applicant argues that the claim rejections of claims 1-16 are traversed for the reasons advanced in detail below. As stated in MPEP § 2131, to establish an anticipation rejection, each and every element as set forth in the claim must be described either expressly or inherently in a single prior art reference. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). In addition, as stated in MPEP §§ 2142-2144.04, to establish a prima facie case In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). See also In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). 
 	In the Office Action, the Examiner relies on Chen alone or Chen combined with other cited reference(s) and alleges that Chen and/or Chen combined with other reference(s) discloses an imaging device and an electronic appliance substantially as claimed. See, Paragraph Nos. 7, 11 and 13 of the Office Action. Applicant respectfully disagrees. 
 	With respect to independent claims 1 and 4, without conceding the merits of the Examiner's rejections, but to expedite prosecution, Applicant amends independent claims 1 and 4 to recite, inter alia. An imaging date..."...in the first mode, first imaging data is taken by the pixel at a first time and second imaging data is taken by the pixel in the pixel, and a trigger signal is generated in accordance with the difference data to switch a mode of the imaging device from the first mode to the second mode." 2727 1 Docket No.: 740756-004762
Application No.: 16/727,987 	Page 9Support for the amendments to independent claims 1 and 4 can be found, for example, at least in paragraph [0039] of the originally filed specification. Applicant contends that none of the cited references, taken singly or combined, discloses, suggests or renders obvious independent claims 1 and 4, particularly in the features high-lighted above. 
     	Examiner respectfully disagrees and clarifies that amended independent claims 1 and 4 recited below. 
 	An imaging device..."...in the first mode, first imaging data is taken by the pixel at a first time and second imaging data is taken by the pixel at a second time, difference data between the first and second imaging data is determined in the pixel" is clearly taught by Chen et al. To further clarify as recited in para [0010] – [0012], [0022] & Fig. 2 the method of sampling phase calibration in which the difference between the pixel data with same corresponding positions are used for calibration. 
 	Para [0024] – [0027] & Figs. 3-5 teaches Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value, step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image 
  	Further Fig. 4 & Para [0027] teaches of the operation flow of operation flow of step S331.  First in step S410, the control unit 240 sets the sampling phase with a second preset phase value (in the embodiment, the second preset phase value is sampling phase ph1).  Next in step S420, the ADC -PLL 210 samples the analog image signal AIS according to the sampling phase ph1 and the analog signal detection unit 250 calculates the SAD between the sampling results.  The calculation of the SAD can refer to FIG. 5.  FIG. 5 is a diagram explaining the sum of absolute difference according to an embodiment of the present invention.  Since the ADC-PLL 210 transfers the obtained sampling results (referring to the curve L1 in FIG. 5) to the analog signal detection unit 250, the analog signal detection unit 250 makes subtractions on the sampling results D11-D15, takes the absolute values of the subtraction results and summarizes the absolute values so as to obtain the SAD SAD.sub.ph1.  The calculation is expressed by formula (1): SADph1=|D11-D12|+|D12-D13|+|D13-D14|+|D14-D15|+ .  . . | (1) .
 	 
2727 1 Docket No.: 740756-004762 	Chen further discloses “and a trigger signal is generated in accordance with the difference data to switch a mode of the imaging device from the first mode to the second mode” in Figs 2-3 & Para[0027] – [0035] in S310 when S315 maximal SAD \SAD phM is greater than a third threshold TH3 is yes i.e. after the appropriate analog image signal AIS is obtained by detection in step S310, the flow enters step S320 where the control unit 240 sets the sampling phase with a first preset phase value, the first preset phase value is a preset phase ph1 in step S330, the ADC-PLL 210 conducts sampling on the analog image signal AIS according to the sampling phase ph1 so as to produce the first digital image IM1.
 	 Applicant further argues with respect to independent claims 7, 9, 11, 13 and 15, Applicant contends that none of the cited references, taken singly or combined, discloses, suggests or renders obvious independent claims 7, 9, 11, 13 and 15, particularly in the features ". Applicant respectfully submits that the Examiner appears to err in interpreting the cited art, Chen, while rejecting the pending claims. For example, the Examiner alleges that Chen discloses an imaging device comprising (Fig. 2): "a pixel which is configured to take a first imaging data, to take a second imaging data after taking the first imaging data, and to perform an operation using the first imaging data and the second imaging data". Applicant respectfully disagrees. 
 	An operation using the first imaging data and the second imaging data in Chen appears to be performed by separate circuit elements. On the other hand, operation using the first imaging data and the second imaging data is performed by a same pixel. Paragraph [0039] of the originally filed specification supports this distinctive features. 
 	Thus, in view of the arguments presented above, because none of the cited references, taken singly or combined, suggest or render obvious each and every element of independent claims 1, 4, 7, 9, 11, 13 and 15, as is required for a proper rejection under 35 U.S.C. §§102 and 103, Applicant respectfully requests the rejection of independent claims 1, 4, 7, 9, 11, 13 and 15 be withdrawn. The rejection of dependent claims 2-3, 5-6, 8, 20, 12, 14 and 16 is also improper at least by virtue of their dependence on independent claim 1, 4, 7, 9, 11, 13 or 15. 
 	Examiner respectfully disagrees and clarifies that Chen et al. clearly discloses limitations of independent claims 7,9,11, 13 and 15 “a pixel which is configured to take a first imaging data, to take a second imaging data after taking the first imaging data, and to perform an operation using the first imaging data and the second imaging data”,  also operation (difference data between the first and second imaging data) is not  performed on by separate circuit elements and the operation (difference data between the first and second imaging data) using the first imaging data and the second imaging data is performed by a same pixel.
 	As clearly recited in Para [0024] – [0027] & Figs. 3-5 the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value, step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog 
  	Further Fig. 4 & Para [0027] teaches of the operation flow of operation flow of step S331.  First in step S410, the control unit 240 sets the sampling phase with a second preset phase value (in the embodiment, the second preset phase value is sampling phase ph1).  Next in step S420, the ADC -PLL 210 samples the analog image signal AIS according to the sampling phase ph1 and the analog signal detection unit 250 calculates the SAD between the sampling results.  The calculation of the SAD can refer to FIG. 5.  FIG. 5 is a diagram explaining the sum of absolute difference according to an embodiment of the present invention.  Since the ADC-PLL 210 transfers the obtained sampling results (referring to the curve L1 in FIG. 5) to the analog signal detection unit 250, the analog signal detection unit 250 makes subtractions on the sampling results D11-D15, takes the absolute values of the subtraction results and summarizes the absolute values so as to obtain the SAD SAD.sub.ph1.  The calculation is expressed by formula (1): SADph1=|D11-D12|+|D12-D13|+|D13-D14|+|D14-D15|+ .  . . | (1) .
 	 

 	Also rejection under 35 U.S.C. §103 of claims 1, 4, 7, are proper since Ito et al. (US 2012/0307120 A1) in view of Chen et al. (US 2011/0304768 A1) and Asayama et al. (US 2007/0194962 A1) establish a prima facie case of obviousness (as explained in Claim rejection under 35 U.S.C. §103), and the rejections are not withdrawn.

Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. 	Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2011/0304768 A1).
 	
Regarding claim 9, Chen discloses an imaging device comprising (Fig. 2): a pixel which is configured to take a first imaging data, to take a second imaging data after taking the first imaging data, and to perform an operation using the first imaging data and the second imaging data (Figs 2-5 & Para[0024] – [0027] teaches of the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value, step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value) the flow enters to step S320 to start calibration on the sampling phase, in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum); and a processing circuit which is electrically connected to the pixel, and is configured to generate a trigger signal according to a result of the operation (Para[0027] –[0030] & Figs. 2-4 teaches of the step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS and after obtaining the maximum high frequency phase phM the flow enters S312 and the control unit uses the motion detecting unit to obtain a number of motion pixels corresponding to maximum high frequency phase phM, and step s315 the control unit 240 judges whether or not the maximal SAD \SAD phM is greater than a third threshold TH3 (i.e., judging whether the analog  image signal AIS is a high-frequency signal) and whether or not the number of motion pixels\MPC phM corresponding to the maximum high-frequency phase phM is less than a fourth threshold TH4 (i.e., judging whether or not the difference between each period of the analog signal AS is less than the evaluation value).  When it is judged `yes`, the calibration on the sampling phase is started, further s440 teaches of the control unit 240 finds out the SAD SADphM with the maximal value and selects the corresponding sampling phase as a maximum high-frequency phase phM).

  	Regarding claim 10, Chen further discloses the imaging device, wherein the result of the operation is determined based on a difference between the first imaging data and the second imaging data (Figs 2-5 & Para[0024] – [0027] teaches of the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value, step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value) the flow enters to step S320 to start calibration on the sampling phase, in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum).  

 	 	Regarding claim 11, Chen discloses an imaging device comprising (Fig. 2): a pixel which is configured to take a first imaging data, to take a second imaging data after taking the first imaging data, and to perform an operation using the first imaging data and the second imaging data (Figs 2-5 & Para[0024] – [0027] teaches of the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value, step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value) the flow enters to step S320 to start calibration on the sampling phase, in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum); an analog processing circuit which is electrically connected to the pixel (Figs 2-5 & Para[0024] – [0027] the in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum. Also in step S420 (Fig. 4), the ADC-PLL 210 samples the analog image signal AIS according to the sampling phase ph1 and the analog signal detection unit 250 calculates the SAD between the sampling results.  The calculation of the SAD can refer to FIG. 5.  Para[0027] & Fig. 5 Since the ADC-PLL 210 transfers the obtained sampling results (referring to the curve L1 in FIG. 5) to the analog signal detection unit 250, the analog signal detection unit 250 makes subtractions on the sampling results D11-D15, takes the absolute values of the subtraction results and summarizes the absolute values so as to obtain the SAD SADph1), and is configured to generate a trigger signal according to a result of the operation (Para[0027] –[0030] & Figs. 2-4 teaches of the step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS and after obtaining the maximum high frequency phase phM the flow enters S312 and the control unit uses the motion detecting unit to obtain a number of motion pixels corresponding to maximum high frequency phase phM, and step s315 the control unit 240 judges whether or not the maximal SAD \SAD phM is greater than a third threshold TH3 (i.e., judging whether the analog  image signal AIS is a high-frequency signal) and whether or not the number of motion pixels\MPC phM corresponding to the maximum high-frequency phase phM is less than a fourth threshold TH4 (i.e., judging whether or not the difference between each period of the analog signal AS is less than the evaluation value).  When it is judged `yes`, the calibration on the sampling phase is started, further s440 teaches of the control unit 240 finds out the SAD SADphM with the maximal value and selects the corresponding sampling phase as a maximum high-frequency phase phM); and a digital processing circuit which is electrically connected to the pixel (Para [0051] & Fig. 1 teaches of analog-digital converters 23-1 to 23-m which are provided for the respective column signal lines 22-1 to 22-m of the pixel array unit 12.  The ADCs 23-1 to 23-m convert analog signals output from the unit pixels 11 in the columns of the pixel array unit 12 to digital signals and output the digital signals), wherein the pixel is configured to take a third imaging data after the trigger signal is generated, and wherein the digital processing circuit is configured to convert the third imaging data to a digital data (Para [0027] – [0031] & Fig. 3-4 teaches the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, first preset phase value is a preset phase ph1.  Then in step S330, the ADC-PLL 210 conducts sampling on the analog image signal AIS according to the sampling phase ph1 so as to produce a plurality of digital images, the ADC-PLL 210 samples the analog image signal AIS twice according to the sampling phase ph1 so as to produce the first digital image IM1, S320-S360).  

Figs 2-5 & Para[0024] – [0027] teaches of the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value , step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value).  

 	Regarding claim 13, Chen discloses the imaging device (Fig. 2): wherein, in a pixel of the imaging device, the imaging device is configured to take a first imaging data, to take a second imaging data after taking the first imaging data (Figs 2-5 & Para[0024] – [0027] teaches of the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value , step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value), and to perform an operation using the first imaging data and the second imaging data (Para [0024] - [0027] & Figs 2-4 the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value) the flow enters to step S320 to start calibration on the sampling phase, in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum, and in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum. Also in step S420 (Fig. 4), the ADC-PLL 210 samples the analog image signal AIS according to the sampling phase ph1 and the analog signal detection unit 250 calculates the SAD between the sampling results.  The calculation of the SAD can refer to FIG. 5.  & Para[0027] & Fig. 5 Since the ADC-PLL 210 transfers the obtained sampling results (referring to the curve L1 in FIG. 5) to the analog signal detection unit 250, the analog signal detection unit 250 makes subtractions on the sampling results D11-D15, takes the absolute values of the subtraction results and summarizes the absolute values so as to obtain the SAD SADph1), and wherein the imaging device is configured to generate a trigger signal Para[0027] – [0030] & Figs. 2-4 teaches of the step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS and after obtaining the maximum high frequency phase phM the flow enters S312 and the control unit uses the motion detecting unit to obtain a number of motion pixels corresponding to maximum high frequency phase phM, and step s315 the control unit 240 judges whether or not the maximal SAD \SAD phM is greater than a third threshold TH3 (i.e., judging whether the analog  image signal AIS is a high-frequency signal) and whether or not the number of motion pixels\MPC phM corresponding to the maximum high-frequency phase phM is less than a fourth threshold TH4 (i.e., judging whether or not the difference between each period of the analog signal AS is less than the evaluation value).  When it is judged `yes`, the calibration on the sampling phase is started, further s440 teaches of the control unit 240 finds out the SAD SADphM with the maximal value and selects the corresponding sampling phase as a maximum high-frequency phase phM). 
 
 	Regarding claim 14, Chen further discloses the imaging device, wherein the result of the operation is determined based on a difference between the first imaging data and the second imaging data (Para [0024] - [0027] & Figs 2-4 the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value) the flow enters to step S320 to start calibration on the sampling phase, in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum, and in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum. Also in step S420 (Fig. 4), the ADC-PLL 210 samples the analog image signal AIS according to the sampling phase ph1 and the analog signal detection unit 250 calculates the SAD between the sampling results.  The calculation of the SAD can refer to FIG. 5.  & Para [0027] & Fig. 5 Since the ADC-PLL 210 transfers the obtained sampling results (referring to the curve L1 in FIG. 5) to the analog signal detection unit 250, the analog signal detection unit 250 makes subtractions on the sampling results D11-D15, takes the absolute values of the subtraction results and summarizes the absolute values so as to obtain the SAD SADph).  
 	Regarding claim 15, Chen discloses the imaging device (figs. 2-3): wherein, in a pixel of the imaging device, the imaging device is configured to take a first imaging data, to take a second imaging data after taking the first imaging data, and to perform an operation using the first imaging data and the second imaging data (Figs 2-5 & Para[0024] – [0027] teaches of the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value, step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value) the flow enters to step S320 to start calibration on the sampling phase, in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum), wherein the imaging device is configured to generate a trigger signal outside the pixel according to a result of the operation (Para[0027] –[0030] & Figs. 2-4 teaches of the step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS and after obtaining the maximum high frequency phase phM the flow enters S312 and the control unit uses the motion detecting unit to obtain a number of motion pixels corresponding to maximum high frequency phase phM, and step s315 the control unit 240 judges whether or not the maximal SAD \SAD phM is greater than a third threshold TH3 (i.e., judging whether the analog  image signal AIS is a high-frequency signal) and whether or not the number of motion pixels\MPC phM corresponding to the maximum high-frequency phase phM is less than a fourth threshold TH4 (i.e., judging whether or not the difference between each period of the analog signal AS is less than the evaluation value).  When it is judged `yes`, the calibration on the sampling phase is started, further s440 teaches of the control unit 240 finds out the SAD SADphM with the maximal value and selects the corresponding sampling phase as a maximum high-frequency phase phM), wherein, in the pixel, the imaging device is configured to take a third imaging data after the trigger signal is generated (Figs 2-3 & Para[0027] – [0035] teaches of the in S310 when S315 maximal SAD \SAD phM is greater than a third threshold TH3 is yes i.e. after the appropriate analog image signal AIS is obtained by detection in step S310, the flow enters step S320 where the control unit 240 sets the sampling phase with a first preset phase value, the first preset phase value is a preset phase ph1 in step S330, the ADC-PLL 210 conducts sampling on the analog image signal AIS according to the sampling phase ph1 so as to produce the first digital image IM1), and wherein the imaging device is configured to convert the third imaging data to a digital data outside the pixel (Para [0027] – [0031] & Fig. 3-4 teaches the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, first preset phase value is a preset phase ph1.  Then in step S330, the ADC-PLL 210 conducts sampling on the analog image signal AIS according to the sampling phase ph1 so as to produce a plurality of digital images, the ADC-PLL 210 samples the analog image signal AIS twice according to the sampling phase ph1 so as to produce the first digital image IM1, S320-S360).   

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. 	Claim 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2012/0307120 A1)  in view of Chen et al. (US 2011/0304768 A1) and Asayama et al. (US 2007/0194962 A1).

 	Regarding claim 1, Ito discloses an imaging device comprising (Fig. 1 & para [0046] teaches imaging device): a pixel comprising a photoelectric conversion element (Para[0094] & Fig. 1 teaches of pixel array unit 110 having photodiode), wherein the imaging device operates in a first mode and a second mode (para[0114] –para[0117] & Figs. 3, 4 teaches of the  pixel array unit 110, video or a screen image is photoelectrically converted by each pixel row by accumulation/emission of photons using a line shutter, and analog signals VSL are outputted and analog signals VSL are outputted to respective column processing units 151 of the column processing unit group 150 which is AD conversion).
 	Ito does not explicitly disclose wherein in the first mode, first imaging data is taken by the pixel at a first time and second imaging data is taken by the pixel at a second time, difference data between the first and second imaging data is determined in the pixel, and a trigger signal is generated in accordance with the difference data to switch a mode of the imaging device from the first mode to the second mode, wherein the mode of the imaging device is switches from the second mode to the first mode when a predetermined period of time is passed. However Chen discloses wherein in the first mode, first imaging data is taken by the pixel at a first time and second imaging data is taken by the pixel at a second time, difference data between the first and second imaging data is determined in the pixel (Figs 2-5 & Para[0024] – [0027] teaches of the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value, step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value) the flow enters to step S320 to start calibration on the sampling phase, in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum. Further Fig. 4 teaches of the operation flow of operation flow of step S331.  First in step S410, the control unit 240 sets the sampling phase with a second preset phase value (in the embodiment, the second preset phase value is sampling phase ph1).  Next in step S420, the ADC -PLL 210 samples the analog image signal AIS according to the sampling phase ph1 and the analog signal detection unit 250 calculates the SAD between the sampling results.  The calculation of the SAD can refer to FIG. 5.  FIG. 5 is a diagram explaining the sum of absolute difference according to an embodiment of the present invention.  Since the ADC-PLL 210 transfers the obtained sampling results (referring to the curve L1 in FIG. 5) to the analog signal detection unit 250, the analog signal detection unit 250 makes subtractions on the sampling results D11-D15, takes the absolute values of the subtraction results and summarizes the absolute values so as to obtain the SAD SAD.sub.ph1.  The calculation is expressed by formula (1):  SADph1=|D11-D12|+|D12-D13|+|D13-D14|+|D14-D15|+ .  . . | (1) ), and a trigger signal is generated in accordance with the difference data to switch a mode of the imaging device from the first mode to the second mode (Figs 2-3 & Para[0027] – [0035] teaches of the in S310 when S315 maximal SAD \SAD phM is greater than a third threshold TH3 is yes i.e. after the appropriate analog image signal AIS is obtained by detection in step S310, the flow enters step S320 where the control unit 240 sets the sampling phase with a first preset phase value, the first preset phase value is a preset phase ph1 in step S330, the ADC-PLL 210 conducts sampling on the analog image signal AIS according to the sampling phase ph1 so as to produce the first digital image IM1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use device that can transmit two pixel signals to an upper column processing unit and two pixel signals to a lower column processing unit by the capacitors so as to reduce number of analog-digital converters (ADCs) while reading the pixel signals by adding signals of Ito with .sampling periodic analog signal according to sampling phase and obtain motion data to produce digital signals of Chen in order to provide a system thus realizing high-speed imaging, improving signal/noise (S/N) ratio and reducing power consumption of circuits.  
 	Ito in view of Chen does not explicitly disclose wherein switching from the second mode to the first mode is performed in the imaging device when a predetermined period of time has passed. However Asayama discloses wherein switching from the second mode to the first mode is performed in the imaging device when a predetermined period of time has passed (Para[0227], [0279], [0316] , [0331] –[ 0332] & Figs. 9- 12  & Claim 6-8 teaches DA conversion and when complementary signals are simply supplied into individual complementary input terminals of a differential switch, if the inputs to the transistors 524 and 526 operating as a differential switch constituting the current-source cells 353 and 355 become an L level together and an off together because of the variations (delay difference) in time of complementary input to the differential switch there is the case where the transistor 524 related to the DA conversion output on the selection output line 396 turns on from an off state). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use device can transmit two pixel signals to an upper column processing unit and two pixel signals to a lower column processing unit by the capacitors so as to reduce number of analog-digital converters (ADCs) while reading the pixel signals by adding signals of Ito and Chen with the digital-analog conversion unit that generates analog output signal whose gain is adjusted based on gain control output signal generated by another conversion unit  of Asayama in order to provide a system that controls the inclination of the reference signal for single slope integral type analog to digital conversion with high accuracy.

 		Regarding claim 2, Ito further discloses the imaging device, wherein a power consumption of the imaging device in the first mode is lower than a power consumption of the imaging device in the second mode (para[0035], [0038], [0087], [0117], [0146] teaches solid-state imaging device and a camera system capable of reducing the number of times of AD conversion when reading pixel signals by adding the signals for realizing high-speed imaging and improving S/N ratio, as a result, capable of realizing low-power consumption of circuits as well as further higher imaging). 

 	Regarding claim 4, Ito discloses an imaging device comprising (Fig. 1 & para [0046] teaches imaging device): a pixel comprising a photoelectric conversion element (Para[0094] & Fig. 1 teaches of pixel array unit 110 having photodiode), wherein the imaging device operates in a first mode and a second mode (para[0114] –para[0117] & Figs. 3, 4 teaches of the  pixel array unit 110, video or a screen image is photoelectrically converted by each pixel row by accumulation/emission of photons using a line shutter, and analog signals VSL are outputted and analog signals VSL are outputted to respective column processing units 151 of the column processing unit group 150 which is AD conversion).
  	Ito does not explicitly disclose wherein in the first mode, first imaging data is taken by the pixel at a first time and second imaging data is taken by the pixel at a second time, difference data between the first and second imaging data is determined in the pixel,, and a trigger signal is generated in accordance with the difference data to switch a mode of the imaging device from the first mode to the second mode, wherein the mode of the imaging device is switches from the second mode to the first mode when a control signal is inputted.  However Chen discloses wherein in the first mode, first imaging data is taken by the pixel at a first time and second imaging data is taken by the pixel at a second time, difference data between the first and second imaging data is determined in the pixel (Figs 2-5 & Para[0024] – [0027] teaches of the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value, step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value) the flow enters to step S320 to start calibration on the sampling phase, in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum. Further Fig. 4 teaches of the operation flow of operation flow of step S331.  First in step S410, the control unit 240 sets the sampling phase with a second preset phase value (in the embodiment, the second preset phase value is sampling phase ph1).  Next in step S420, the ADC -PLL 210 samples the analog image signal AIS according to the sampling phase ph1 and the analog signal detection unit 250 calculates the SAD between the sampling results.  The calculation of the SAD can refer to FIG. 5.  FIG. 5 is a diagram explaining the sum of absolute difference according to an embodiment of the present invention.  Since the ADC-PLL 210 transfers the obtained sampling results (referring to the curve L1 in FIG. 5) to the analog signal detection unit 250, the analog signal detection unit 250 makes subtractions on the sampling results D11-D15, takes the absolute values of the subtraction results and summarizes the absolute values so as to obtain the SAD SAD.sub.ph1.  The calculation is expressed by formula (1):  SADph1=|D11-D12|+|D12-D13|+|D13-D14|+|D14-D15|+ .  . . | (1) )), and a trigger signal is generated in accordance with the difference data to switch a mode of the imaging device from the first mode to the second mode (Figs 2-3 & Para[0027] – [0035] teaches of the in S310 when S315 maximal SAD \SAD phM is greater than a third threshold TH3 is yes i.e. after the appropriate analog image signal AIS is obtained by detection in step S310, the flow enters step S320 where the control unit 240 sets the sampling phase with a first preset phase value, the first preset phase value is a preset phase ph1 in step S330, the ADC-PLL 210 conducts sampling on the analog image signal AIS according to the sampling phase ph1 so as to produce the first digital image IM1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use device that can transmit two pixel signals to an upper column processing unit and two pixel signals to a lower column processing unit by the capacitors so as to reduce number of analog-digital converters (ADCs) while reading the pixel signals by adding signals of Ito with sampling periodic analog signal according to sampling phase and obtain motion data to produce digital signals of Chen in order to provide a system thus realizing high-speed imaging, improving signal/noise (S/N) ratio and reducing power consumption of circuits.  
 	Ito in view of Chen does not explicitly disclose wherein the mode of the imaging device is switches from the second mode to the first mode when a control signal is inputted. However Asayama discloses wherein the mode of the imaging device is Para[0274]-[0279] , [0307], [0316] , [0330] – [0332], [0337]  & Figs. 9- 12  & Claim 6-8 the DA conversion and control signal generated for control to change to DAC mode). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use device can transmit two pixel signals to an upper column processing unit and two pixel signals to a lower column processing unit by the capacitors so as to reduce number of analog-digital converters (ADCs) while reading the pixel signals by adding signals of Ito and Chen with the digital-analog conversion unit that generates analog output signal whose gain is adjusted based on gain control output signal generated by another conversion unit  of Asayama in order to provide a system that controls the inclination of the reference signal for single slope integral type analog to digital conversion with high accuracy.

  	Regarding claim 5, Ito further discloses the imaging device, wherein a power consumption of the imaging device in the first mode is lower than a power consumption of the imaging device in the second mode (para[0035], [0038] , [0087] , [0117] , [0146] teaches solid-state imaging device and a camera system capable of reducing the number of times of AD conversion when reading pixel signals by adding the signals for realizing high-speed imaging and improving S/N ratio, as a result, capable of realizing low-power consumption of circuits as well as further higher imaging).   

s 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2012/0307120 A1)  in view of Chen et al. (US 2011/0304768 A1) and Asayama et al. (US 2007/0194962 A1) in further view of Kimura et al. (US 2007/0114530 A1).

 	Regarding claim 3, Ito in view of Chen and Asayama discloses the imaging device according to claim 1, Ito in view of Chen and Asayama does not explicitly disclose further comprising first to fifth transistors and first and second capacitors , wherein one of a source and a drain of the first transistor is electrically connected to the photoelectric conversion element , wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and a first terminal of the first capacitor, wherein one of a source and a drain of the third transistor is electrically connected to a second terminal of the first capacitor, a first terminal of the second capacitor, and a gate of the fourth transistor, and wherein one of a source and a drain of the fourth transistor is electrically connected to one of a source and a drain of the fifth transistor. 
 	However Kimura discloses further comprising first to fifth transistors and first and second capacitors (para[0299] & Fig. 26 teaches each pixel has a first transistor 2606, a first capacitor 2607, a second capacitor 2608, a second transistor 2606, a third transistor 2610, a fourth transistor 2611, a fifth transistor 2612), wherein one of a source and a drain of the first transistor is electrically connected to the photoelectric conversion element (Para[0292] & Fig. 26 teaches the gate electrode of the first transistor 2405 is connected to a first gate signal line 2403, and one of a source and the drain thereof is connected to the other electrode of the light emitting element 2411), wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and a first terminal of the first capacitor (para[0300] & Fig. 26 A gate electrode of the first transistor 2606 is connected to a second gate signal line 2604, and one of a  source and a drain thereof is connected to a source signal line 2601 while the other is connected to one electrode of the first capacitor 2607, one electrode of the second capacitor 2608, and one of a source and a drain of the second transistor 2609), wherein one of a source and a drain of the third transistor is electrically connected to a second terminal of the first capacitor, a first terminal of the second capacitor, and a gate of the fourth transistor (para[0300] & Fig. 26 teaches source and a drain of the third transistor 2610 is connected to the power supply line 2602, the other of the source and a drain of the fourth transistor 2611 other electrode of the second capacitor 2608 is connected to one of a source and drain of the third transistor 2610 and a gate electrode of the fourth transistor 2611), and wherein one of a source and a drain of the fourth transistor is electrically connected to one of a source and a drain of the fifth transistor (Para[0300] & Fig. 26  teaches the other of the of the fourth transistor 2611, and one of a of the fifth transistor 2612.  A gate electrode of the fifth transistor 2612 is connected to a third gate signal line 2605). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use device can transmit two pixel signals to an upper column processing unit and two pixel signals to a lower column processing unit by the capacitors so as to reduce number of analog-digital converters (ADCs) while reading the pixel signals by adding signals of with the method of detecting D/A event based on analog .

14. 	Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2012/0307120 A1)  in view of Chen et al. (US 2011/0304768 A1) and Asayama et al. (US 2007/0194962 A1) in further view of Kimura et al. (US 2007/0114530 A1).


 	Regarding claim 6, Ito in view of Chen and Asayama discloses the imaging device according to claim 4, Ito in view of Chen and Asayama does not explicitly disclose further comprising first to fifth transistors and first and second capacitors , wherein one of a source and a drain of the first transistor is electrically connected to the photoelectric conversion element, wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and a first terminal of the first capacitor, wherein one of a source and a drain of the third transistor is electrically connected to a second terminal of the first capacitor, a first terminal of the second capacitor, and a gate of the fourth transistor, and wherein one of a source and a drain of the fourth transistor is electrically connected to one of a source and a drain of the fifth transistor.
 	However Kimura discloses further comprising first to fifth transistors and first and second capacitors (para[0299] & Fig. 26 teaches each pixel has a first transistor 2606, a first capacitor 2607, a second capacitor 2608, a second transistor 2606, a third transistor 2610, a fourth transistor 2611, a fifth transistor 2612), wherein one of a source and a drain of the first transistor is electrically connected to the photoelectric conversion element, wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and a first terminal of the first capacitor (para[0300] A gate electrode of the first transistor 2606 is connected to a second gate signal line 2604, and one of a  source and a drain thereof is connected to a source signal line 2601 while the other is connected to one electrode of the first capacitor 2607, one electrode of the second capacitor 2608, and one of a source and a drain of the second transistor 2609), wherein one of a source and a drain of the third transistor is electrically connected to a second terminal of the first capacitor, a first terminal of the second capacitor, and a gate of the fourth transistor (para[0300] & Fig. 26 teaches source and a drain of the third transistor 2610 is connected to the power supply line 2602, the other of the source and a drain of the fourth transistor 2611 other electrode of the second capacitor 2608 is connected to one of a source and drain of the third transistor 2610 and a gate electrode of the fourth transistor 2611), and wherein one of a source and a drain of the fourth transistor is electrically connected to one of a source and a drain of the fifth transistor (Para[0300] & Fig. 26  teaches the other of the of the fourth transistor 2611, and one of a of the fifth transistor 2612.  A gate electrode of the fifth transistor 2612 is connected to a third gate signal line 2605). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use device can transmit two pixel signals to an upper column processing unit and two pixel signals to a lower column processing unit by the capacitors so as to .

 15. 	Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shioya et al. (US 2013/0256512 A1) in view of Chen et al. (US 2011/0304768 A1).

 	Regarding claim 7, Shioya discloses an electronic appliance comprising (Fig. 11 & Para [0097] teaches portable device): a housing (fig. 11); an imaging device comprising a lens (para [0099] teaches an imaging unit 1001 with optical lens 1002), the imaging device being attached to the housing (Fig. 11 teaches the portable device includes an imaging unit 1001); and a touch panel (para [0103] teaches of operating unit 1022 includes a touch panel), 
 		Shioya does not explicitly disclose wherein the imaging device further comprises: a pixel which is configured to take a first imaging data, to take a second imaging data after taking the first imaging data, and to perform an operation using the first imaging data and the second imaging data; and  4817-2507-9222 1Docket No.: 740756-004762 Application No.: 16/727,987 Page No. 4a processing circuit which is electrically connected to the pixel, and is configured to generate a trigger signal according to a result of the operation.  However Chen discloses wherein the imaging device further comprises: a pixel which is configured to take a first imaging data, to take Figs 2-5 & Para[0024] – [0027] teaches of the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value, step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value) the flow enters to step S320 to start calibration on the sampling phase, in step S311, the analog signal detection unit 250 finds out a maximum high-frequency phase phM, wherein the ADC-PLL 210 samples the analog image signal AIS according to the maximum high-frequency phase phM, and the sum of absolute difference (SAD) between the sampling results by using the maximum high-frequency phase phM is the maximum); and  4817-2507-9222 1Docket No.: 740756-004762 Application No.: 16/727,987 Page No. 4a processing circuit which is electrically connected to the pixel, and is configured to generate a trigger signal according to a result of the operation (Para[0027]–[0030] & Figs. 2-4 teaches of the step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS and after obtaining the maximum high frequency phase phM the flow enters S312 and the control unit uses the motion detecting unit to obtain a number of motion pixels corresponding to maximum high frequency phase phM, and step s315 the control unit 240 judges whether or not the maximal SAD \SAD phM is greater than a third threshold TH3 (i.e., judging whether the analog  image signal AIS is a high-frequency signal) and whether or not the number of motion pixels\MPC phM corresponding to the maximum high-frequency phase phM is less than a fourth threshold TH4 (i.e., judging whether or not the difference between each period of the analog signal AS is less than the evaluation value).  When it is judged `yes`, the calibration on the sampling phase is started, further s440 teaches of the control unit 240 finds out the SAD SADphM with the maximal value and selects the corresponding sampling phase as a maximum high-frequency phase phM). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use first digital pixel signal and the second digital pixel signal are simultaneously obtained by the analog-to-digital converting units, so that the line memory temporarily storing the first digital pixel signal and the second digital pixel signal is eliminated of Shioya with the sampling periodic analog signal according to sampling phase and obtain motion data to produce digital signals of Chen in order to provide a system in which analog-to-digital conversion time can be reduced, thus performing operation at high-speed, and reducing power consumption.

 	Regarding claim 8, Shioya in view of Chen  further the electronic appliance of claim 7, Chen further discloses wherein the result of the operation is determined based on a difference between the first imaging data and the second imaging data (Figs 2-5 & Para[0024] – [0027] teaches of the Analog signal detection unit 250, when the analog signal AS is a high-frequency signal, and the difference of the input analog signal AS between two frames (or the fields) corresponding to two adjacent sampling time is less than an evaluation value , step S310, the analog signal detection unit 250 detects a periodic analog image signal AIS.  When the analog image signal AIS is a high-frequency signal and the difference of the pixel data between each analog image field in the analog image signal AIS is less than an evaluation value (i.e., as an example, the difference of the frame/field input analog signals between two adjacent sampling time is less than the evaluation value).  Motivation to combine as indicated in claim 7.

16. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0304768 A1) and Higuchi et al. (US 2014/0036124 A1).

 	Regarding claim 16, Chen discloses the imaging device according to claim 15, Chen does not explicitly disclose wherein the first signal is obtained based on a difference between the first voltage and the second voltage. However Higuchi discloses  wherein the first signal is obtained based on a difference between the first voltage and the second voltage (para[0073] & Fig. 2 teaches the generator circuit 130 with an associated one of the pixel signals Vs1-Vsn, which are analog input signals from the pixel array 110). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the system sampling periodic analog signal according to sampling phase and obtain motion data to produce digital signals of Chen of with the imaging sensor for imaging device, has reference voltage generation unit that outputs lamp signal on basis of comparator set voltage with . 


Conclusion
17. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425